272 Pa. Super. 93 (1979)
414 A.2d 685
COMMONWEALTH of Pennsylvania
v.
Raymond W. MANNY, Appellant.
COMMONWEALTH of Pennsylvania
v.
Jeffrey B. SAMPSELL, Appellant.
Superior Court of Pennsylvania.
Submitted June 29, 1979.
Filed November 16, 1979.
Reargument Denied February 13, 1980.
John P. Campana, Williamsport, for appellants.
*94 William S. Kieser, District Attorney, Williamsport, for Commonwealth, appellee.
Before PRICE, GATES and DOWLING, JJ.[*]
DOWLING, Judge:
This is an appeal from a conviction for a speeding violation.[1] The appellant has stipulated to all the facts necessary to sustain his conviction. The sole issue presented for review is whether the lower court was correct in holding that the arresting officers were authorized under the Vehicle Code[2] to use a stopwatch for determining the speed of appellant's vehicle over a measured distance of 1/8 mile.
Section 3368 of the Vehicle Code empowers police officers to use speed timing devices of a type approved by the Pennsylvania Department of Transportation. On October 28, 1978, the Transportation Department adopted certain amendments to 67 Pa.Code Chapter 337, Subchapter E, § 337.31-35, promulgated for the purpose of further implementing Section 3368 of the Vehicle Code.[3] These regulations explicitly approve of properly calibrated and officially tested stopwatches for use as mechanical speed timing devices. Although the incident in question predated the adoption of these regulations, the particular stopwatch used had been duly tested for accuracy within sixty days prior to the appellant's arrest, as required under 75 Pa.C.S.A. § 3368(d) of the Vehicle Code. Accordingly, we find that the appellant is out of time.
Judgment of sentence affirmed.
PRICE, J., concurs in result.
NOTES
[*]  President Judge G. THOMAS GATES of the Court of Common Pleas of Lebanon County, Pennsylvania, and Judge JOHN C. DOWLING of the Court of Common Pleas of Dauphin County, Pennsylvania, are sitting by designation.
[1]  Act of 1976, June 17, P.L. 162, No. 81, § 1, 75 Pa.C.S.A. § 3362.
[2]  Act of 1976, June 17, P.L. 162, No. 81, § 1, 75 Pa.C.S.A. § 101 et seq.
[3]  Volume 81, Pennsylvania Bulletin, page 2918.